          Case 6:19-cv-00528-ADA Document 1 Filed 09/09/19 Page 1 of 15



                       UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                               WACO DIVISION


     APRESE SYSTEMS TEXAS, LLC,

                Plaintiff                             Case No. 6:19-cv-00528


                v.                                    JURY TRIAL DEMANDED


     ROKU, INC.,

                Defendant


                     COMPLAINT FOR PATENT INFRINGEMENT

         Plaintiff Aprese Systems Texas, LLC (“Plaintiff” or “Aprese”) hereby asserts the

 following claims for patent infringement against Defendant Roku, Inc. (“Defendant” or

 “Roku”), and alleges, on information and belief, as follows:

                                      THE PARTIES

1.      Aprese is a limited liability company organized and existing under the laws of

Texas with its principal place of business in Austin Texas.

2.      Defendant is a Delaware corporation with a principal place of business located at

9606 N. MoPac Expy, Suite 400, Austin, Texas 78759.

                             JURISDICTION AND VENUE

3.      This action arises under the patent laws of the United States, 35 U.S.C. § 1, et seq.

This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

4.      Defendant has committed acts of infringement in this judicial district.
          Case 6:19-cv-00528-ADA Document 1 Filed 09/09/19 Page 2 of 15



5.       Defendant has a regular and established place of business in this judicial district

at 9606 N. MoPac Expy, Suite 400, Austin, Texas 78759.

6.       On information and belief, the Court has personal jurisdiction over Defendant

because Defendant has committed, and continues to commit, acts of infringement in the

state of Texas, has conducted business in the state of Texas, and/or has engaged in

continuous and systematic activities in the state of Texas.

7.       On information and belief, Defendant’s instrumentalities that are alleged herein

to infringe were and continue to be used, imported, offered for sale, and/or sold in the

Western District of Texas.

8.       Venue is proper in the Western District of Texas pursuant to 28 U.S.C. § 11400(b).

                                           ROKU

9.       Upon information and belief, Defendant Roku makes, uses, imports, sells, and/or

offers for sale the Roku players, including the Roku Express, the Roku Express+, the

Roku Premiere, the Roku Premiere+, the Roku Streaming Stick, the Roku Streaming

Stick+, and the Roku Ultra (collectively the “Roku Players”). The Roku Players are

described by the Roku website and is exemplified by the following references:

        “Roku products – Roku Streaming players” (“Roku Players”), available at
         https://www.roku.com/products/players (last accessed March 18, 2019).

        “Roku Express Streaming Media Player | Powerful HD streaming. Low costs.”
         (“Roku Express”), available at https://www.roku.com/products/roku-express (last
         accessed March 18, 2019).

        “Roku Express+ Streaming Media Player | Turn your TV into a smart TV” (“Roku
         Express+”), available at https://www.roku.com/products/roku-express-plus (last
         accessed March 18, 2019).




COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 2
           Case 6:19-cv-00528-ADA Document 1 Filed 09/09/19 Page 3 of 15



         “Roku Premiere | 4K & HDR streaming made easy” (“Roku Premiere”),
          available at https://www.roku.com/products/roku-premiere (last accessed March
          18, 2019).

         “Roku Premiere+ - Powerful streaming. Stunning 4K and HDR. Advanced
          remote.” (“Roku Premiere+”), available at https://www.roku.com/products/roku-
          premiere-plus
           (last accessed March 18, 2019).

         “Roku Streaming Stick Streaming Media Player | Powerful, portable HD
          streaming”      (“Roku       Streaming          Stick”),      available       at
          https://www.roku.com/products/streaming-stick (last accessed March 18, 2019).

         “Roku Streaming Stick+ | Powerful. Compact. HD, 4K & HDR.” (“Roku
          Streaming Stick+”), available at https://www.roku.com/products/streaming-
          stick-plus (last accessed March 18, 2019).

         “Roku Ultra | Our ultimate player. HD, 4K & HDR streaming.” (“Roku Ultra”),
          available at https://www.roku.com/products/roku-ultra (last accessed March 18,
          2019).

10.       Upon information and belief, Defendant Roku encourages and supports the

development of televisions incorporating Roku technology (“Roku TVs”) through its

licensing relationships and Roku’s Roku licensing program.

11.       As stated in Roku’s Form 10-Q:

          [Roku] licenses its technology and proprietary operating system to service
          operators and TV brands. Arrangements with service operators generally
          include performance obligations comprised of a license to the technology
          and proprietary operating system, unspecified upgrades or enhancements,
          hosting of a branded channel store, and engineering and support services.
          [Roku] has determined that the license for the technology and the operating
          system is one performance obligation. Licensing fees from service operators
          are mostly generated from unit activations or flat fees and from ongoing
          maintenance.

          Arrangements with TV brands commonly include a license to the [Roku]’s
          technology and proprietary operating system over a specified term
          including updates and upgrades. Licensing revenues from TV brands are
          generated on a flat fee basis or from per unit licensing fees. Arrangements

COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 3
        Case 6:19-cv-00528-ADA Document 1 Filed 09/09/19 Page 4 of 15



      may also include marketing development funds paid to TV brands on a flat
      fee or a per unit basis. Marketing development funds are included as a
      reduction to the estimated transaction price.

“SEC Filing” (“10-Q”) at p. 16, available at https://ir.roku.com/node/7416/html (last

accessed March 18, 2019).

      [Roku] sells the majority of its players through retail distribution channels,
      including brick and mortar and online retailers, and through the
      Company’s website. The Company’s player revenue includes allowances for
      returns and sales incentives in the estimated transaction price. These
      estimates are based on historical experience and anticipated performance.

      The [Roku]’s player revenue include two performance obligations:

                 •     hardware, which includes embedded software, and

                 •     unspecified upgrades or enhancements on a when-and-if
                       available basis.

      The Company has determined that its hardware and embedded software be
      considered as one performance obligation because the customer cannot
      benefit from the hardware or the embedded software either on its own or
      together with other resources that are readily available to the customer.

10-Q at p. 17.

12.   Roku TVs include models from the following manufacturers: TCL, SHARP,

Hisense, PHILIPS, SANYO, element, JCV, RCA, HITACHI, and MAGNAVOX.




COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 4
        Case 6:19-cv-00528-ADA Document 1 Filed 09/09/19 Page 5 of 15



“Find The Best Smart TV – 32, 40 & 55+ Inch Roku TVs – Roku Canada” (“Roku TVs”),

available   at     https://www.roku.com/products/roku-tv/options-for-every-room     (last

accessed March 18, 2019).

13.   Roku publishes and provides the Roku Mobile app for iOS and Android devices

that turns a user’s mobile device into an “ultimate streaming companion for Roku

streaming players and Roku TVs. “Roku – Apps on Google Play” (“Roku-Google”),

available at https://play.google.com/store/apps/details?id=com.roku.remote (last accessed

March 18, 2019).




Roku-Google.




COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 5
       Case 6:19-cv-00528-ADA Document 1 Filed 09/09/19 Page 6 of 15




Roku-Google.




Roku-Google.




COMPLAINT FOR PATENT INFRINGEMENT                                      PAGE | 6
       Case 6:19-cv-00528-ADA Document 1 Filed 09/09/19 Page 7 of 15




Roku-Google.




Roku-Google.




COMPLAINT FOR PATENT INFRINGEMENT                                      PAGE | 7
        Case 6:19-cv-00528-ADA Document 1 Filed 09/09/19 Page 8 of 15




“Roku      on     the      App      Store”     (“Roku-Apple”),       available     at

https://itunes.apple.com/us/app/roku/id482066631?mt=8 (last accessed March 18, 2019).




Roku-Apple.


COMPLAINT FOR PATENT INFRINGEMENT                                            PAGE | 8
        Case 6:19-cv-00528-ADA Document 1 Filed 09/09/19 Page 9 of 15




Roku-Apple.




“(94) Official Roku mobile app for iOS and Android - YouTube” (“Roku-YouTube”),

available   at   https://www.youtube.com/watch?v=6OFPHxqlEvc#action=share   (last

accessed March 18, 2019).




COMPLAINT FOR PATENT INFRINGEMENT                                       PAGE | 9
         Case 6:19-cv-00528-ADA Document 1 Filed 09/09/19 Page 10 of 15




Roku-YouTube.

                          NOTICE OF APRESE’S PATENTS

14.     Plaintiff is the owner, by assignment, of U.S. Patent No. 8,887,155 (the “’155

Patent”), entitled SYSTEM, METHOD, AND APPARATUS FOR MANAGING

APPLICATIONS, INFORMATION, AND SERVICES, which issued on November 11,

2014.           A     copy     of     the    ’115     Patent     is     available     at

https://patents.google.com/patent/US8887155B2/en?oq=8%2c887%2c155.

15.     Defendant has been on notice of the ’155 Patent at least as early as the date it

received service of this complaint.

16.     Plaintiff is the owner, by assignment, of U.S. Patent No. 8,732,697 (the “’697

Patent”), entitled SYSTEM, METHOD AND               APPARATUS FOR MANAGING

APPLICATIONS ON A DEVICE, which issued on May 20, 2014. A copy of the ’697 Patent

is available at https://patents.google.com/patent/US8732697B2/en?oq=8%2c732%2c697.

17.     Defendant has been on notice of the ’697 Patent at least as early as the date it

received service of this complaint.

COMPLAINT FOR PATENT INFRINGEMENT                                             PAGE | 10
         Case 6:19-cv-00528-ADA Document 1 Filed 09/09/19 Page 11 of 15



18.     Plaintiff is the owner, by assignment, of U.S. Patent No. 9,207,924 (the “’924

Patent”), entitled APPARATUS FOR ENABLING DELIVERYAND ACCESS OF

APPLICATIONS AND INTERACTIVE SERVICES, which issued on December 8, 2015.

A        copy       of      the         ’924          Patent      is        available     at

https://patents.google.com/patent/US9207924B2/en?oq=9%2c207%2c924.

19.     Defendant has been on notice of the ’924 Patent at least as early as the date it

received service of this complaint.

20.     Plaintiff is the owner, by assignment, of U.S. Patent No. 9,210,214 (the “’214

Patent”), entitled SYSTEM, METHOD AND APPARATUS FOR ENABLING ACCESS

TO APPLICATIONS AND INTERACTIVE SERVICES, which issued on December 8,

2015.      A      copy      of        the      ’214      Patent        is    available    at

https://patents.google.com/patent/US9210214B2/en?oq=9%2c210%2c214.

21.     Defendant has been on notice of the ’214 Patent at least as early as the date it

received service of this complaint.

22.     Plaintiff is the owner, by assignment, of U.S. Patent No. 9,215,273 (the “’273

Patent”), entitled APPARATUS FOR ENABLING DELIVERY AND ACCESS OF

APPLICATIONS AND INTERACTIVE SERVICES, which issued on December 8, 2015.

A        copy       of      the         ’273          Patent      is        available     at

https://patents.google.com/patent/US9215273B2/en?oq=9%2c215%2c273.

23.     Defendant has been on notice of the ’273 Patent at least as early as the date it

received service of this complaint.

24.     Plaintiff is the owner, by assignment, of U.S. Patent No. 10,255,059 (the “’059

Patent”), entitled METHOD APPARATUS AND SYSTEMS FOR ENABLING



COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 11
          Case 6:19-cv-00528-ADA Document 1 Filed 09/09/19 Page 12 of 15



DELIVERY AND ACCESS OF APPLICATIONS AND SERVICES, which issued April 9,

2019.        A     copy      of       the    ’059      Patent      is       available    at

https://patents.google.com/patent/US10255059B2/en?oq=10%2c255%2c059.

25.      Defendant has been on notice of the ’059 Patent at least as early as the date it

received service of this complaint.

                                      COUNT I
                      (Infringement of U.S. Patent No. 8,887,155)

26.      Plaintiff incorporates the above paragraphs herein by reference.

27.      The ’155 Patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code.

28.      The Roku Players and Roku TVs are designed to connect to provide interactive

services using applications. (collectively “the Accused Products”).

29.      Upon information and belief, Defendant has infringed and continues to infringe

one or more claims, including Claim 1, of the ’115 Patent by making, using, importing,

selling, and/or, offering for sale the Accused Products in the United States without

authority.

30.      Defendant has infringed and continues to infringe the ’155 Patent either directly

or through the acts of contributory infringement or inducement in violation of 35 U.S.C.

§ 271.

31.      Defendant encourages others, including TCL, SHARP, Hisense, PHILIPS,

SANYO, element, JCV, RCA, HITACHI, and MAGNAVOX, to manufacture, import, sell,

and use the Accused Products in the United States without authority.

32.      Defendant encourages others, including Walmart, Best Buy, Amazon, The

Electronic Express, HSN, RCWilley, BrandsMart USA, PC Richard & Son,

COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 12
         Case 6:19-cv-00528-ADA Document 1 Filed 09/09/19 Page 13 of 15



TigerDirect.com, Sams Club, Costco Wholesale, and Target to sell the Accused Products

in the United States without authority.

33.    Claim 1 of the ’155 Patent recites:

       1.      A media device for providing interactive services using applications, said

media device comprising:

       a.      at least one non-transitory computer-readable storage medium having a

               computer-readable program stored therein, said computer-readable

               program executable by a processor associated with said media device;

       b.      said computer-readable program comprising sets of instructions to enable

               said processor to:

               i.     associate with a client device;

               i.     receive a plurality of information comprising a first application

                      identification information from said client device, wherein said

                      plurality of information is based on at least one of an environment,

                      a user interaction event and activity on said client device;

               iii.   identify a first application using said first application identification

                      information;

               iv.    enable access to said first application on said media device; and

               v.     enable display of information related to at least one of applications

                      and media on a display associated with said media device.

34.    As exemplified in the information referenced in paragraphs 9-13 and use of one or more of

the Accused Products, the Accused Products are media devices for providing interactive services

using applications.



COMPLAINT FOR PATENT INFRINGEMENT                                                    PAGE | 13
         Case 6:19-cv-00528-ADA Document 1 Filed 09/09/19 Page 14 of 15



35.    As exemplified in the information referenced in paragraphs 9-13 and use of one or more of

the Accused Products, the Accused Products include at least one non-transitory computer-readable

storage medium having a computer-readable program stored therein, the computer-readable

program executable by a processor associated with the media device.

36.    As exemplified in the information referenced in paragraphs 9-13 and use of one or more of

the Accused Products, the Accused Products include a computer-readable program comprising sets

of instructions to enable the processor to associate with a client device, receive a plurality of

information comprising a first application identification information from client device, wherein

plurality of information is based on at least one of an environment, a user interaction event and

activity on client device, identify a first application using first application identification

information, enable access to first application on media device; and enable display of information

related to at least one of applications and media on a display associated with media device.

37.    Plaintiff has been damaged by Defendant’s infringement of the ’155 Patent.

                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests the Court enter judgment against

Defendant:

       1.      declaring that the Defendant has infringed the ’155 Patent;

       2.      awarding Plaintiff its damages suffered as a result of Defendant’s

               infringement of the ’155 Patent;

       3.      awarding Plaintiff its costs, attorneys’ fees, expenses, and interest; and

       4.      granting Plaintiff such further relief as the Court finds appropriate.

                                       JURY DEMAND

       Plaintiff demands trial by jury, Under Fed. R. Civ. P. 38.



COMPLAINT FOR PATENT INFRINGEMENT                                                      PAGE | 14
      Case 6:19-cv-00528-ADA Document 1 Filed 09/09/19 Page 15 of 15



Dated: September 9, 2019               Respectfully Submitted

                                       /s/ Raymond W. Mort, III
                                       Raymond W. Mort, III
                                       Texas State Bar No. 00791308
                                       raymort@austinlaw.com

                                       THE MORT LAW FIRM, PLLC
                                       100 Congress Ave, Suite 2200
                                       Austin, Texas 78701
                                       Tel/Fax: (512) 865-7950

                                       ATTORNEYS FOR PLAINTIFF




COMPLAINT FOR PATENT INFRINGEMENT                                     PAGE | 15
